Citation Nr: 0404425	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether A.C. is entitled to recognition as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
of the VA Regional Office (RO) in Manila, Philippines.


REMAND

The veteran is in receipt of disability compensation 
benefits.  In April 2000, he filed a VA Form 21-686c, 
Declaration of Status of Dependents, seeking a dependency 
allowance for his current wife, hereinafter referred to as 
"A.C.".  He submitted a copy of a Philippine marriage 
certificate showing his marriage to "A.C." in April 2000.  
He also submitted a copy of a January 2000 decision of a 
Philippine court declaring the presumptive death of his 
first wife, hereinafter referred to as "W".  In June 2000, 
he filed a VA Form 21-1775, Statement of Disappearance, 
explaining the circumstances of the disappearance of "W" 
for the last 28 years.  Field examinations were conducted in 
which the veteran explained that "W" had left home without 
his consent and knowledge, that he did not know her 
whereabouts, and that he had exerted every effort to locate 
her.  A subsequent field examination revealed that "W" was 
still alive.  In a statement from "W", it was alleged that 
she did not transfer her residence after the separation, and 
that the veteran went to her after the separation in an 
attempt to persuade her to return to him.  In April 2002, 
the RO determined that the veteran's subsequent marriage to 
"A.C." was null and void and she could not be recognized as 
the veteran's spouse for VA purposes.

The legal existence of a marriage for VA purposes is 
governed by "the law of the place where the parties resided 
at the time of the marriage or the law of the place where 
the parties resided when the rights to benefits accrued." 38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003); 
see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It is 
undisputed that the marriage between the veteran and "A.C." 
and the marriage between the veteran and "W" took place in 
the Philippines.  As such, Philippine law governs 
determinations as to whether those marriages, and any 
terminations thereof, were valid.  See Brillo v. Brown, 7 
Vet. App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides 
that any marriage contracted by a person during the lifetime 
of the first spouse of such person with any other person 
shall be illegal and void from its performance unless "the 
first marriage was annulled or dissolved; or the first 
spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present 
having news of the absentee being alive, or if the absentee, 
though he has been absent for less than seven years, is 
generally considered as dead and believed to be so by the 
spouse present at the time of contracting such subsequent 
marriage, or if the absentee is presumed dead.  The marriage 
so contracted shall be valid in any of the three cases until 
declared null and void by a competent court."  Badua v. 
Brown, 5 Vet. App. 472 (1993); Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995).  Under Article 41 of the New Family 
Code of the Philippines, the time for presumption of death 
to arise has been shortened to four years, and the spouse 
present must have a well-founded belief that the absent 
spouse was already dead.  See Republic of the Philippines v. 
Nolasco, 1993 Philippine S. Ct. Lexis 5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 2003) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search 
no evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a) (2003), the existence of a 
marriage may be established by a copy of the public record 
of marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record 
or one authorized to act for such officer bearing the seal 
of such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal 
requisites shall render the marriage void ab initio, except 
as stated in Article 35 (2).

In the April 2002 administrative decision, the RO determined 
that the veteran had knowledge of the whereabouts of "W" at 
the time he obtained from the Philippine court a declaration 
presuming the death of "W".  The RO also noted that at that 
time, the veteran had good reason to believe that "W" was 
alive.  As such, the declaration presuming the death of "W" 
was based on fraud, and the marriage to "A.C." being 
dependent on the declaration, was null and void.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In this case, there has been 
no notice to the veteran of the VCAA, or the changed 
regulations.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA is not applicable where the 
outcome of a case is dependent upon the law, rather than the 
facts.  See Mason v. Principi, 16 Vet. App. 139 (2002); see 
also Smith v. Gober, 14 Vet. App. 227 (2002); Manning v. 
Principi, 16 Vet. App. 534 (2002). The reasoning behind these 
cases is that no amount of additional evidentiary development 
would change the outcome of the case.  See Mason, 16 Vet. 
App. at 132.  However, in this case, the facts of the case 
and not the law are dispositive.  Specifically, at issue is 
what the veteran knew and when he knew it regarding whether 
or not his first wife, "A.C.", was still alive, and whether 
these facts support a finding of fraud in obtaining the 
declaration presuming the death of "W".

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
recent decisions of the United States 
Court of Appeals for Veterans Claims, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the Veterans Benefits 
Act of 2003, and any other applicable 
legal precedent.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



